DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen et al. (US 5,902,346) in view of Ulrey et al. (CN 110296016 A).
Regarding claim 1, Cullen discloses a fuel temperature estimation system, the fuel temperature estimation system being configured to estimate a fuel temperature variable on a fuel temperature, which is a temperature of fuel, for an engine apparatus including a fuel injection valve (18) and a fuel supply device having a fuel pump (12) that supplies the fuel in a fuel tank (10) to a supply pipe (14) connected to the fuel injection valve (18), and comprising: a storage device (20B, 20C) configured to store a first mapping that receives, as an input, first input variables including  pump variable (fuel flow rate, see abstract) on a state of the fuel pump, a first engine variable (engine coolant temperature 22 ) on a state of an engine, and an outside air temperature variable(air charge temperature 24)  as an outside air temperature, and outputs the fuel temperature variable (FT): and an execution device (microprocessor 20A) configured to acquire the first input variables and estimate the fuel temperature variable by applying the first input variables to the first mapping; see figures 1-4, abstract and claim 1.
Cullen is silent as to the storage device configured to store a previously estimated value for the fuel temperature variable,
Ulrey discloses a controller (170) having a non-transitory memory and a processor for operating an engine (110) and fuel system (150). The controller (170) is configured to store a previously inferred fuel temperature (step 924) to be used to operate the fuel system, while mitigating the risk of fuel vapor formation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cullen by storing a previously estimated fuel temperature value as disclosed by Ulrey to be used to operate the fuel system, while mitigating the risk of fuel vapor formation as taught by Ulrey.
Regarding claim 4, wherein the pump variable includes a pump rotation speed variable (the control module 20 controls the speed of the pump 12, col. 3 and ll. 1-3, as a result the controller receives the value of the current speed of the pump) on a rotation speed of the fuel pump (12).
Regarding claim 5, wherein the first engine variable includes at least one of an intake-air temperature variable on an intake-air temperature of the engine, an air-fuel ratio variable on an air-fuel ratio of the engine, a coolant temperature variable (22) on a temperature of a coolant of the engine, and an engine rotation speed variable on a rotation speed of the engine.
Regarding claim 8, wherein: the execution device includes a first execution device (RAM  20C) mounted on a vehicle and a second execution device (µP 20A) arranged outside the vehicle: the first execution device (RAM 20C) is configured to acquire acquisition data including the first input variables, send the acquisition data to the second execution device (µP 20A) , and receive estimation data from the second execution device; and the second execution device (µP 20A) is configured to receive the acquisition data, estimate, from the acquisition data, the estimation data including the fuel temperature variable, and send the estimation data to the first execution device.
Allowable Subject Matter
Claims 2-3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose a method of estimation of fuel temperature.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747